Exhibit 10.4

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of this 12th day of September,
2005, between Heritage Property Investment Trust, Inc., a corporation organized
under the State of Maryland and having its principal place of business at 131
Dartmouth Street, Boston, Massachusetts 02116 (the “Company”), and Barry
Rodenstein of Swampscott, Massachusetts (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive have previously entered into a Severance
Agreement, dated as of August 29, 2002 (the “Severance Agreement”), pursuant to
which the Company has agreed to provide Executive certain severance benefits in
the event his employment with the Company is terminated, including subsequent to
a “Change of Control” of the Company, as set forth in the Severance Agreement;
and

 

WHEREAS, the Company wishes to amend the Severance Agreement as described
herein;

 

NOW, THEREFORE, in consideration of the mutual premises set forth below and for
other good and valuable consideration, the parties hereto agree as follows:

 

1.             Amendment to Section 5 of Severance Agreement

 

Section 5 of the Severance Agreement is hereby amended by deleting such
section in its entirety and inserting the following new Section 5 in place
thereof:

 

“5.           SEVERANCE/COVERED TERMINATION FOLLOWING CHANGE OF CONTROL

 

In the event that a Covered Termination occurs during the term of this
Agreement, including during a period of two (2) years following the consummation
of a Change of Control, the Executive shall be entitled to receive, and the
Company shall pay the Executive as severance an amount determined by multiplying
two (2) times the sum of:

 

(a)           the Executive’s Annual Base Salary as in effect immediately prior
to the Date of Termination; and

 

(b)           the Executive’s Bonus Amount as of the Date of Termination.”

 

2.             Except as herein provided, all of the terms and provisions of the
Employment Agreement shall remain unmodified and in full force and effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.

 

 

HERITAGE PROPERTY
INVESTMENT TRUST, INC.

EXECUTIVE

 

 

 

 

/s/Thomas C. Prendergast

 

/s/Barry Rodenstein

Title:

 President and CEO

 

 

 

2

--------------------------------------------------------------------------------